Citation Nr: 0838148	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-36 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and D.P.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1970 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2005 of a Department 
of Veterans' Affairs (VA) Regional Office (RO).

In August 2008, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  That hearing transcript is 
in the record.

In September 2008, the veteran submitted additional VA 
records, dated in October 2005 and in August 2008, and he did 
not waive the right to have the evidence initially considered 
by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking service connection for post-traumatic 
stress disorder.  There is credible supporting evidence of an 
in-service stressor, namely, that the veteran was present at 
a base in Da Nang in 1972 during mortar attacks, but there is 
no current diagnosis of post-traumatic stress disorder based 
on this stressor.  

The veteran has also identified another in-service stressor 
and he has provided sufficient information that warrants 
further development under the duty to assist. 38 C.F.R. 
§ 3.159. 



Accordingly, the case is REMANDED for the following: 

1. Request from the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
the unit history or Lessons 
Learned/Operating Reports (LL/OR) of: 

H Battery, 1st Battalion, 321st 
Artillery, 101st Airborne Division 
from October 1971 to December 1971 
and from January 1972 to March 1972 
for an incident at Hill 321 or LZ 
Sally at Phu Bai, where a Viet Cong 
soldier, who was crawling under the 
barbed wire at the firebase was 
killed by machine gun fire from a 
helicopter.

2. If there is credible supporting 
evidence of the above in-service 
stressor, afforded the veteran a VA 
examination to determine whether the 
veteran has post-traumatic stress 
disorder based on the confirmed in-
service stressor.  

3. After the above development is 
completed, adjudicated the claim of 
service connection for post-traumatic 
stress disorder.  If the decision remains 
adverse to the veteran, furnish him a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





 Department of Veterans Affairs


